Citation Nr: 1437792	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  13-06 299A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, including gastroenteritis.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1987 to October 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Veteran submitted a statement requesting reconsideration of the rating decision in February 2009, in part, denying service connection for gastroenteritis.  The Board reasonably construes the statement as a timely notice of disagreement to the rating decision in February 2009.  Moreover, within one year of the rating decision in February 2009, the Veteran submitted new and material evidence, which is considered to have been filed in connection with the claim which was pending.  38 C.F.R. § 3.156(b).  

Therefore, the rating decision in February 2009 did not become final and is on appeal.  In his substantive appeal, the Veteran limited the appeal to service connection for gastroenteritis.

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ). 


REMAND

The Board finds that the VA examination in December 2010 is inadequate to decide the claim on the applicable theories of service connection, including as an undiagnosed illness, and additional development under the duty to assist is needed. 





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an examiner, who has not previously evaluated the Veteran, to determine:

a).  Whether the Veteran has a current gastrointestinal disease by history, physical examination, and laboratory tests attributable to a known clinical diagnosis, and, if so,

b).  Whether it is at least as likely as not that the current known clinical diagnosis is related to in-service viral gastroenteritis in October 1999 or viral gastritis in June 2000 and gastroenteritis in June 2007 or the development of a new and separate condition. 

c).  Alternatively, if the Veteran does not a have known clinical diagnosis of a gastrointestinal disease, is it at least as likely as not that the Veteran has a chronic multisymptom illness due to service in the Persian Gulf, namely, a functional gastrointestinal disorder unexplained by any structural, endoscopic, laboratory, or other objective signs of disease.  Functional gastrointestinal disorders include, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.





The Veteran's file must reviewed by the VA examiner.   

2.  After the development is completed, adjudicate the claim.  If the benefit is denied, then furnish the Veteran and his representative a supplemental statement of the case and returned to case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



